Citation Nr: 1721452	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-24 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chondromalacia with degenerative joint disease of the right knee prior to July 1, 2015, and in excess of 50 percent thereafter.

2.  Entitlement to a rating higher than 10 percent for chondromalacia with degenerative joint disease of the left knee prior to July 1, 2015, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to August 1980 with additional service in the National Guard and Army Reserves.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2015 rating decision, the RO granted service connection for a bilateral hip disability and a left foot disability.  As the Veteran has not disagreed with the disability ratings or effective dates assigned, such issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).   


FINDING OF FACT

In an August 2015 communication, the Veteran withdrew his claims of entitlement to a rating higher than 10 percent for chondromalacia with degenerative joint disease of the right knee prior to July 1, 2015, and in excess of 50 percent thereafter and entitlement to a rating higher than 10 percent for chondromalacia with degenerative joint disease of the left knee prior to July 1, 2015, and in excess of 40 percent thereafter.
CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal concerning entitlement to a rating higher than 10 percent for chondromalacia with degenerative joint disease of the right knee prior to July 1, 2015, and in excess of 50 percent thereafter.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria are met for withdrawal of the appeal concerning entitlement to a rating higher than 10 percent for chondromalacia with degenerative joint disease of the left knee prior to July 1, 2015, and in excess of 40 percent thereafter.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  In August 2015 statements, the Veteran and his representative unambiguously withdrew the Veteran's claims of entitlement to higher ratings for the left and right knee disabilities, noting that he was satisfied by the increased ratings granted in the recent Supplemental Statement of the Case and that he wished to withdraw his appeals.  Therefore, a "case or controversy" with respect to the issues articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, these matters are dismissed.  

ORDER

The claim of entitlement to a rating higher than 10 percent for chondromalacia with degenerative joint disease of the right knee prior to July 1, 2015, and in excess of 50 percent thereafter, is dismissed.

The claim of entitlement to a rating higher than 10 percent for chondromalacia with degenerative joint disease of the left knee prior to July 1, 2015, and in excess of 40 percent thereafter, is dismissed.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


